Judgment, Supreme Court, Bronx County, rendered December 18, 1974, convicting defendant after trial before Cohen, J. and a jury, of criminal possession of a controlled substance in the first degree and *588sentencing him to an indeterminate term of from 25 years to life imprisonment, unanimously modified, on the facts and in the exercise of discretion, to a term of life imprisonment with a minimum of 15 years. The maximum term provided by statute was imposed upon defendant (Penal Law, § 70.00, subds 2, 3, par [a], cl [i]). The probation report discloses that on February 22, 1970 defendant escaped from the department of correction in Greenville County, South Carolina, where he was serving a "life” term for housebreaking, grand larceny and safe cracking, together with other sentences presumably to be served concurrently in that State. A warrant was lodged against defendant on September 13, 1974, following his arrest here on June 20, 1974 on charges resulting in the conviction before us for review. In view of the fact that the defendant’s conviction was for criminal possession (not the sale) of a controlled substance in the first degree, and because the defendant will be required to return to the State of South Carolina for the completion of sentences there, the imposition of a 25-year minimum appears to have been an abuse of discretion. Concur—Lupiano, J. P., Birns, Silverman, Lane and Nunez, JJ.